Citation Nr: 0629506	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-43 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee injury 
residuals, currently evaluated 10 percent disabling.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for a low back 
condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active duty 
service from June 1991 to November 1991, with approximately 
three months of prior active duty service.  He also had other 
service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

It is noted that the veteran had requested and was scheduled 
for a hearing at the Board before a Veterans Law Judge.  In a 
statement dated in March 2005, however, he indicated that he 
was unable to attend the hearing and asked that his 
representative represent him at the hearing.  He provided no 
basis for his inability to attend or for his request to have 
his representative present arguments at hearing, rather than 
written arguments.  He has not indicated that he desires 
another hearing.  Thus, the Board will proceed with 
adjudication of the appeal without further development.  
38 C.F.R. § 20.700 (2005).

The issues of entitlement to service connection for right 
shoulder and low back conditions, and the hypertension issue 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The veteran's right knee injury residuals are manifested 
by pain and swelling, crepitus, medial joint line tenderness, 
x-ray evidence of osteoarthritis, and limitation of motion to 
a noncompensable degree, to include after repetitive 
movement, without any instability or recurrent subluxation.


CONCLUSION OF LAW

The criteria for an increased rating for right knee injury 
residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letter dated in December 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that he has that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service treatment 
and examination reports.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
veteran has not identified any additional evidence to obtain 
with regard to his right knee disability, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as in the 
present case, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's right knee condition is evaluated pursuant to 
Diagnostic Codes 5260-5010.  Under Diagnostic Code 5010, 
traumatic arthritis is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  A 
20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, DC 5261.

Where a knee disability is manifested by recurrent 
subluxation or recurrent instability which is slight, a 
10 percent evaluation is warranted.  A 20 percent rating 
requires moderate subluxation or instability, and 30 percent 
is warranted for severe subluxation or instability.  
38 C.F.R. § 4.71a, DC 5257.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions and 
other lay statements; service medical records; VA medical 
records and examination reports; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After thorough review of the evidence of record, the Board 
finds that entitlement to an increased rating for the right 
knee disability is not warranted.  VA outpatient treatment 
records and the report of the December 2003 VA examination 
indicate that the veteran does not have limitation of motion 
to a compensable degree.  The VA examiner noted that there 
was no diminution of range of motion with repetitive testing.  
In addition, these records indicate that instability was not 
present.  Further, there have been no complaints or medical 
findings of recurrent subluxation.  Thus, the criteria for a 
higher rating have not been met under DC 5257, 5260, and 
5261, to include after consideration of the DeLuca 
principles.  

The veteran has reported his activity restrictions to be 
inability to run, lift, do quick turns, climb stairs or 
ladders, stand for more than one hour, or walk for more than 
one mile.  He has also reported having flare-ups every six 
weeks, which last for approximately one week.  However, he 
reportedly had no additional activity restrictions during 
flare-ups.  The Board must also point out that he has a left 
knee disorder which appears to be more disabling than the 
right knee and which most likely contributes to his activity 
limitations.  (He has required a left medial meniscectomy and 
is reported to still have significant pain and limitation of 
motion, for which he has been awarded a 40 percent disability 
rating.)  Objective medical findings with regard to the right 
knee have shown that he has pain and swelling, crepitus, 
medical joint line tenderness, x-ray evidence of 
osteoarthritis, and limitation of motion to a noncompensable 
degree, even with repetitive movement.  Range of motion was 0 
to 130 degrees.  These symptoms approximate the criteria for 
a 10 percent rating under DC 5003/5010.  He has not 
indicated, and the medical records do not show, that during 
flare-ups he has additional limitation of motion or 
functional loss to a degree which would warrant a higher 
rating.  As the record does not approximate the criteria for 
a higher rating, the appeal is denied.      

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An increased rating for right knee injury residuals is 
denied.


REMAND

In July 2004, the veteran submitted a notice of disagreement 
with the RO's February 2004 determination that new and 
material evidence to reopen the claim of entitlement to 
service connection for hypertension had not been submitted.  
A Statement of the Case (SOC) has not been issued on this 
matter.  Pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), this issue must be remanded to the RO for the 
issuance of a SOC.  After the RO has issued the SOC, the 
issue should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Turning to the other claims, the veteran has alleged that he 
has developed a low back condition as a result of his 
service-connected knee disorders.  He also alleges that his 
right shoulder condition was caused by injury sustained 
during training in 1988 in Philadelphia, Pennsylvania.  He 
has submitted a March 2004 statement from the officer in 
charge of training for the day he was injured, which 
indicates that the officer received report of the veteran's 
injury that day.  Additionally, he has submitted private 
medical records, dated in August 1988, which indicate that he 
was injured on July 19, 1988, that he was treated at Taylor 
Hospital in July 1988, and that he had residual back muscular 
contusions and left shoulder sprain.  It is not clear if the 
reference to the left shoulder was a mistake or if the injury 
was indeed to the left shoulder, rather than the right, as 
alleged by the veteran.  Records from Taylor Hospital would 
assist in clarifying this and in determining the exact nature 
of the injury.  

It is also necessary that the RO obtain service records, to 
include pay records (if available) to determine the veteran's 
duty status on the date of alleged injury in July 

1988.  The RO should also obtain his treatment records from 
Taylor Hospital in Ridley Park, Pennsylvania, for treatment 
received in July 1988.  In this regard, it is noted that in 
July 2004, the RO requested that the veteran submit an 
authorization for release of information to allow the RO to 
obtain records from Taylor Hospital.  In response, the 
veteran submitted other private medical records which made 
reference to treatment at Taylor Hospital.  He also submitted 
x-ray films from Taylor Hospital which were conducted in July 
1988.  He should be advised that the actual treatment records 
from Taylor Hospital are necessary and to either submit the 
actual records himself or to provide the appropriate release 
to allow the RO to obtain them on his behalf.  

Subsequently, the RO should schedule the veteran for VA 
examination to determine the etiology of his low back 
condition.  If active duty for training or inactive duty 
training is verified for the period in which he injured his 
shoulder, then a VA examination should also be scheduled to 
determine the etiology of his claimed right shoulder 
condition.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2005) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2005) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for an examination scheduled in conjunction with any 
other original claim, the claim shall be denied.

Finally, although the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal should service connection be granted.  
Thus, on remand the RO should provide corrective notice in 
accordance with Dingess, supra. 


Accordingly, the case is REMANDED for the following 
action:

1.	The RO is to send the veteran 
corrective VCAA 
notice on his claims for direct and 
secondary service connection under 
38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Pursuant to Manlincon, the RO must 
furnish the veteran and his 
representative with an SOC, which 
should include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for hypertension.  Notice 
should be provided that the timely 
filing of a substantive appeal is 
required to preserve the veteran's 
right to Board review.  

3.	The RO should take the appropriate 
steps to obtain the veteran's service 
records, to include any available pay 
records, to verify the type of service 
(i.e., inactive duty training, active 
duty for training, etc.) he had in July 
1988, when he reportedly injured his 
shoulder.    

4.	The RO should take the appropriate 
steps to obtain the veteran's treatment 
records from Taylor Hospital in Ridley 
Park, Pennsylvania, for treatment 
received in July 1988.  The veteran 
should be provided the opportunity to 
submit the records himself or to 
provide the RO with the appropriate 
release to allow the RO to obtain the 
records on his behalf.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be 
informed of any such problem.

5.	The RO should take the appropriate 
steps to schedule the veteran for a VA 
examination to determine the etiology 
of any low back condition.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to and reviewed by the 
physician prior to the completion of 
the examination.  The physician should 
provide the diagnosis for any low back 
disorder found.  

Following review of the claims file and 
examination of the veteran, the 
examiner must opine whether it is at 
least as likely as not (50 percent 
probability or more) that any currently 
diagnosed low back disorder is either:  
1) due to or caused by injury sustained 
during inactive duty training or active 
duty for training in July 1988; or 2) 
is due to, the proximate result of, or 
aggravated (permanently worsened beyond 
the natural progression of the 
disorder) by service-connected 
disorders of the knees.  If the 
examiner finds the low back condition 
has been aggravated by the service-
connected knee disorders, then the 
examiner should quantify the degree of 
aggravation.

6.	If the veteran's duty status in July 
1988 is verified as active duty for 
training or inactive duty training, the 
RO should take the appropriate steps to 
schedule the veteran for a VA 
examination to determine the etiology 
of any right shoulder condition.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to and reviewed by the 
physician prior to the completion of 
the examination.  The physician should 
provide the diagnosis for any right 
shoulder disorder found.  

Following review of the claims file and 
examination of the veteran, the 
physician must opine whether it is at 
least as likely as not (50 percent 
probability or more) that any currently 
diagnosed right shoulder disorder is 
due to or caused by injury sustained 
during inactive duty training or active 
duty for training in July 1988.

7.	Thereafter, following any other 
development deemed necessary, the RO 
should readjudicate the right shoulder 
and low back issues based on all the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a Supplemental Statement of 
the Case and afforded an applicable 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


